rpublique Démocratique du Congo

à CZ Isangi, le 25 avril 2016 N,
Min re des Affaires Foncières EE

N°

Direction des Titres Immobiliers 24693/MIN/AFF.F/CTI/TSHO.1/050 /2016

Girco ee
Fire Tshopo Le HAnents copie pour information à :
es Immaobiliers_- - Monsieur le Directeur Chef de
ISANGI.- Service des Titres Immobiliers
- Monsieur ….… l’Administrateur de
Commune de Territoire d'Isangi.-

- Monsieur le Chef de Division

Y/0.M/N° DG/060/015 DU 29/07/2015 .- du Cadastre/  TSHOPOI

: Projet Contrat d'Emphytéose
S.R. 652.- CEA Le ISANGI.-
Territoire d'Isangi.-
g A Monsieur le Directeur Général

Localité Lileko- :
o-Nord. de la Société Plantations et

me M Huileries du Congo, S.A (PHC)
“ei à Kinshasa.-

urner dûment

eur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le reto
S.R. 652.-

deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n°
dans le CmuRe, Territoire de Isangi, Localité Lileko-Nord I--

us occupez en vertu de : Certificat d'Enregistrement Vol CK 99 Folio 133

; du dix-huit décembre mil neuf cent quarante six--

u

is signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous

rtie comme suit :
__ Fe 89.745.00

- Prix de référence du terrain ee
- Taxe d'établissement du contrat ‘ ARE
L FC 13.950,00
- Taxe de PV. de mise en valeur EC _ 7740.00
ai - Taxe de Certificat d'enregistrement : el
F3 ; 7, rage et bornage FC 06050:00
Re eRImerurage 9 ‘ FC13.950,00
# - Frais de consultation ,
Muse Ê XXXXXXXXXAXXX
- Frais croquis $
ad D - Occupatio ovisoire RER ee
SE Cu 25704 _, 31/12/2016 ; FC 17.949,00
haha ere EU RC 2002600
ar TOTAL : Aa SAR. D ea
R jk sages ag payé suivant quittance n° du

nn

| eh je voyais RieRepuloir verser en espèces énre les mains du Comptable des Titres

ou au compte n° 11.050/1524 aupres de la Banque

c qui vous sera délivrée doit m'être présentée ou transmise en communication en même
{ © sde sie du Contrat d'Emphytéose endéans le mois de la réception qe ce

france de ma considération distinguée. + "4

CAN D SERV ATENR DES TITRES IMMOBILIERS. < L\ De

4 * % OL d

» # ; 2 ss @ ? KS ” É €’
# VE ÿ s

* S . VA :

+ CS

PUBLIQUE DEMOCRATIQUE DU CONGO

Isangi, le 25 Avril 2016.

Er

KY)
RTE DES AFFAIRES FONCIERES |
IRCONSRIPTION FONCIERE TSHOPO 1!

DIVISION DES TITRES IMMOBILIERS N° 2.469.3/MIN/AFF/CTI/TSHO.1/051/2016

ISANGI

Téls : 0811430087 — Te Transmis copie pour information à :

- Monsieur le Comptable Public des Titres
Immobiliers Tshopo 1! à Isangi.

- Monsieur le Chef de Ressort de la Régie
Provinciale des Recettes de la Province de la
Tshopo à Isangi.

A Monsieur le Directeur Général de la Société

= _ ue centre et Huileries du Congo S.A (PHC)

à Kinshasa.

Terrain n° S.R 652

Territoire de ISANGI

Contrat d’emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015

sous le n° SR 652 à usage agricole, situé dans le
exe à la présente, deux exemplaires

r dûment revêtus de votre signature

aquelle vous sollicitez le titre de propriété pour votre Terrain inscrit
oire d'ISANGI, localité LILEKO NORD |, j'ai l'honneur de vous faire parvenir en ann
projet de contrat d'emphytéose tout en vous priant de bien vouloir me les renvoye
2 rubrique « L'EMPHYTEOTE » accompagnés du bordereau de versement.

Ce contrat est établi aux conditions suivantes :

Taxe d'établissement contrat : FC 4.650.00

_ Taxe croquis : FC 1.860.00

Note d'usage : FC 1.395.00

Frais techniques :FC 930.00

Frais administratifs :FC 465.00 k
__ TOTAL A PAYER : FC 9.300.00
DEDUIRE : Montant déjà payé suivant quittance D ee IEP Un CNT en

TOTAL À PAYER ;

Je vous signale que l'intervention de votre contrat est conditionnée

étaillée ci -dessus, montant que je vous demande de bien vouloir verser en espèces au

au payement de la somme d
de la Régie Provinciale des Recettes de la Province de la Tshopo à la

compte n° 00150-1228522-35/CDF ouvert au nom
Banque Commerciale Du Congo (BCDC) à Kisangani.

Votre désintéressement sera considéré comme la renonciation

acite à votre demande qui sera d’ailleurs classée sans suite.

‘4

l'assurance de ma considération

Monsieur, .
4ÿ-

DIT Par

